Title: From Benjamin Franklin to David Hartley, 30 June 1781
From: Franklin, Benjamin
To: Hartley, David


Passy, June 30. 1781.
I received, my dear Friends, kind Letter of the 15th. Instant, and immediately communicated your Request of a Passport to M. le Comte de Vergennes. His Answer, which I have but just received, expresses an Apprehention that the Circumstance of granting a Passport to you, as you mention the Purpose of your coming to be the discoursing with me on the Subject of Peace, might, considering your Character, occasion many inconvenient Reports and Speculations; but that he would make no Difficulty of giving it if you assured me that you were authoriz’d for such Purpose by your Ministers, which he does not think at all likely; otherwise he judges it best that I should not encourage your coming. Thus it seems I cannot have at present the Pleasure you were so kind as to propose for me. I can only join with you in earnest Wishes for Peace, a Blessing which I shall hardly live to see. With the greatest Esteem and Respect, I am ever, Dear Sir, Your most obedient & most humble Servant
B Franklin
David Hartley Esqr.
 
Addressed: David Hartley Esqr. / Golden Square / London.
Endorsed: D F June 30 1781
